Morgan, J.
The right of the Legislature to delegate the power of taxation for municipal purposes to a municipal corporation, and the right to allow the corporation to adopt rules for the collection of the same has been decided affirmatively.
In this case the plaintiff was a delinquent taxpayer. The tax was due on the thirty-first December. The moment it fell due and was unpaid, the penalty for her default attached. Her property was seized. Prior to the day upon which the sale was to take place, she paid the tax and injoined the sale with regard to the penalty. The injunction improperly issued. After default the penalty was due as well as the amount of the tax, and was equally exigible.
The position that her property was about to be sold without due process of law is untenable. The seizure was, we think, made in accordance witli law, and the sale was advertised to take place under its provisions.
It is therefore ordered, adjudged and decreed that the judgment of the parish court be avoided, annulled and reversed, and that the injunction herein issued be dismissed, plaintiffs to pay costs in both courts.
Rehearing refused.